     Case 2:15-cr-00619-CCC Document 7 Filed 01/16/19 Page 1 of 3 PageID: 36




                                 UNITED STATES DISTRICT COURT
                                       District of New Jersey



 CHAMBERS OF                                                                                MARTIN LUTHER KING JR.
JOSE L. LINARES                                                                        FEDERAL BUILDING & tJ.S. COURTHOUSE
  CHIEF JUDGE                                                                               So WALNtJT ST., ROOM 5054
                                                                                                 Newark, NJ t)7 102
                                                                                                   (973) 645-6042




                                        NOT FOR PUBLICATION

                                              LETTER ORDER



Via Electronic Filing                                                                      January      I    ,   2019

                  Re: United States v. Wallace S. Winstead
                      Crim. No. 15-619

To All Parties:

        On November 5, 200$, Defendant Wallace S. Winstead pleaded guilty to using and

carrying a firearm during the commission of a crime of violence, in violation of 1$ U.S.C.                          §
924(c)(l)(A)(ii) and 2. (See ECF No. 3-4; see also Docket Sheet, W.D. Pa. Crim. No. 0$-197).’

Defendant was sentenced to a term of imprisonment and a five-year term of supervised release,

the latter of which commenced on November 20, 2015 and is set to expire on November 19, 2020.

(See ECF No. 1 (showing term of supervised release); ECF No. 3-2 (showing the judgment

entered)). On December 2$, 201$, Defendant, who is pro se, petitioned this Court for the early

termination of his five-year term of supervised release (“Defendant’s petition”). (ECF No. 4). The

Government submitted opposition. (ECF No. 6). For the reasons stated herein, the Court hereby

denies Defendant’s petition.




 Though Defendant entered a plea of guilty and was sentenced in the Western District of Pennsylvania, his supervision
  was transferred to the District of New Jersey on December 10. 2015. (See ECF No. 1 (showing same))
      Case 2:15-cr-00619-CCC Document 7 Filed 01/16/19 Page 2 of 3 PageID: 37




         Pursuant to 18 U.S.C.    § 3583(e)(1), after the defendant has completed a one-year term of
supervised release and the Court has considered the surrounding factors articulated in 1$ U.S.C.

3553(a). the Court may “terminate a term of supervised release and discharge the defendant           ...   if

it is satisfied that such action is   warranted   by the conduct of the defendant released and the interest

ofjustice.” Several courts in the Third Circuit have found that “early termination of supervised

release under section 3583(e) should occur only when the sentencing judge is satisfied that

something exceptional or extraordinary warrants it.” United States v. Lcdne, 404 F. App’x 571,

573—574 (3d Cir. 2010) (citing United States v. Lussier, 104 f.3d 32,36 (2d Cir. 1997)); see also

United States v. Kay, 283 F. App’x 944, 946 (3d Cir. 2008) (acknowledging that the district courts

in   the Third Circuit use Litssier and an extraordinary-circumstances standard “as a guide to the

exercise of discretion.”).

         In this case, Defendant claims that he is entitled to the early termination of his supervised

release because: (I) he has been in full compliance with the terms of his supervised release for the

past three years: (2) he has remained gainfully employed throughout his term of supervised release,

currently serving as an information technology consultant at Rutgers University; (3) he has a

personal residence; and (4) he is remorseful for his past crimes and promises to “continue to be a

law abiding citizen.” (ECF No. 4 at 1—2). Additionally, Defendant points to the fact that he has

obtained his associate degree from Essex County Community College and is currently pursuing a

bachelor’s degree in political science at Rutgers University. (Id. at I). Defendant claims that he

maintains a 3.60 grade point average at school while continuing            to   fulfill his employment and

supervised release obligations. (Id. at 1). According to Defendant, the early termination of his

supervised release would allow him           to,    among other things. pursue academic grants and

scholarships. (Id. at 2).
    Case 2:15-cr-00619-CCC Document 7 Filed 01/16/19 Page 3 of 3 PageID: 38




       While the Court commends Defendant on his accomplishments, it does not find that the

early termination of Defendant’s supervised release is appropriate. As the Government correctly

points out, (ECF No. 6 at 3), Defendant is required and expected to adhere to the terms of his

supervised release, and therefore, his law-abiding conduct does not rise to the level of an

extraordinary circumstance. See United States v. Caruso, 241 F. Supp. 2d 466, 469 (D.N.J. 2003)

(“[M]ere compliance with the terms of probation or supervised release is what is expected of

probationers, and without more, is insufficient to justify early termination.”); United States v.

Faterno, Crim. No. 99-037, 2002 WL 1065682, at *2 (D.N.J. Apr. 30, 2002) (‘[C]ompliance with

the terms of supervised release and with the law alone are not enough to warrant early

termination.”). Furthermore, upon reviewing this case as a whole and Defendant’s history of

violence, which includes three convictions connected to armed robberies, the Court determines

that the early termination of Defendant’s supervised release would not serve the interest ofjustice.

Therefore, Defendant shall continue to serve his term of supervised release, which appears to be

effective in Defendant’s rehabilitation as indicated by his personal, professional, and academic

successes. Accordingly, Defendant’s petition, (ECF No. 4), is hereby DENIED.

SO ORDERED.




                                                       Jf L. INARES
                                                     /hief Judge, United States District Court




                                                 1
                                                 3
